Title: To George Washington from Captain La Touche-Tréville, 10 June 1780
From: La Touche-Tréville, Louis-René-Madeleine Le Vassor, comte de
To: Washington, George



a Bord de lhermione en Rade de newport-Rhodeislandle 10 juin 1780
Monsieur

je ne puis exprimer a votre éxcéllence combien jai été Sensible a la lettre tres honnête dont elle a bien voulu accompagner le paquet de Monsieur le marquis de la faÿette qu’elle a eu la bonté de me faire passer. lopinion que votre excellence a daigné prendre de moi mest trop flatteuse pour que je ne cherche pas toutes les occasions de men rendre digne. jaurais Souhaitté que des coups plus heureux dans le combat que je viens de Soutenir et dontje pense que Monsieur le marquis de la faÿette aura communiqué le detail a votre èxcéllence, meussent mis a meme dobtenir un Succes complet. jai au moins la Satisfaction davoir vu mon ennemi Se refuser a un Segond engagement, et lindifference avec la quelle il ma laissè poursuivre jusques Sous la terre, une de Ses decouvertes, massurre que cette fregate a eté plus maltraitée que la mienne dans le corps du vaisseau comme je letais plus qu’elle dans mes manreuvres hautes. tout me porte a croire quelle etait Sortie de new-york dans lintention de me combattre, je pense quelle setait munie a cet effet dun renfort de troupes. je lai jugé ainsi par Sa nombreuse mousqueterie. ce Supplément de forces naura Servi qua lui faire perdre plus de monde, mais je connais trop bien la jactance anglaise pour ne

pas etre assûrré d’avance quelle dissimulera Sa perte: c’est un art que nous ignorons en france. ma repplique est toute prête et je prends la liberté de la Soumettre au jugement de votre èxcéllence.
Si vous avez perdu moins de monde que moi, et que vous aÿès été moins maltraite ècrirai je au capitaine de cette frégate, quelle raison aves vous eu de ne pas continuer le combat voÿant letat de dègraÿement oujetais, limpossibilité physique ou je me trouvais de manoeuvrer et de Suivre une autre route que celle du vent arriere, tandis que votre Situation vous a permis de proffiter de lavantage du vent pour vous èloigner. vous manques donc ou de Sincerité, en naccusant pas au vrai la perte que vous avez eprouve ou denergie Si aÿant perdu peu de monde vous navez pas continué le combat avec les avantages que les hasards des coups vous avait donné Sur moi.
javais le projet en me rendant dans la delaware daller au quartier general de votre èxcellence pour lassurer de tout le Sentiment que Ses hautes vertus mont inspiré depuis longtems pour elle. je fais de voeux pour que les circonstances me Servent asses bien pour me mettre a portee de vous assurer du profond respect avec le quel je Suis de votre excellence le tres humble et tres obeïssant Serviteur

Latouche

